United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 10-1532
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
Richard C. Harrison,                    *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: September 20, 2010
                                Filed: September 24, 2010
                                 ___________

Before WOLLMAN, MELLOY, and GRUENDER, Circuit Judges.
                         ___________

PER CURIAM.

      Richard C. Harrison appeals the 60-year sentence the district court1 imposed
following his guilty plea to child pornography charges. Counsel has filed a motion
to withdraw and has filed a brief under Anders v. California, 386 U.S. 738 (1967),
arguing that the district court erred in imposing a two-level Guidelines enhancement
for obstruction of justice and in denying a two-level reduction for acceptance of
responsibility, and that Harrison’s sentence is unreasonable.



      1
        The Honorable Ortrie D. Smith, United States District Judge for the Western
District of Missouri.
       We hold that the district court properly applied the enhancement for obstruction
of justice, see U.S.S.G. § 3C1.1 & comment. (n.4(a)) (increase offense level by 2
levels if defendant willfully obstructed or impeded, or attempted to obstruct or
impede, administration of justice with respect to investigation, prosecution, or
sentencing of instant offense of conviction, and obstructive conduct related to
defendant’s offense of conviction and any relevant conduct; examples include
committing, suborning, or attempting to suborn perjury, including during course of
civil proceeding if such perjury pertains to conduct that forms basis of offense of
conviction), and properly denied Harrison a reduction for acceptance of responsibility,
see U.S.S.G. § 3E1.1, comment. (n.4) (conduct resulting in obstruction-of-justice
enhancement ordinarily indicates that defendant has not accepted responsibility for his
criminal conduct); see also United States v. Thomas, 989 F.2d 277, 277 (8th Cir.
1993) (denying credit for acceptance of responsibility where defendant continued
criminal activity while out on bond). We further conclude that Harrison’s sentence
is not unreasonable. See Gall v. United States, 552 U.S. 38, 51 (2007) (assuming
sentencing decision is procedurally sound, appellate court considers substantive
reasonableness of sentence under abuse-of-discretion standard); see also United States
v. Stults, 575 F.3d 834, 849 (8th Cir. 2009) (sentence was not unreasonable where
record reflected that district court made individualized assessment based on facts
presented and specifically addressed defendant’s proffered information in its
consideration of sentencing factors), cert. denied, 130 S. Ct. 1309 (2010).

       Finally, having reviewed the record independently under Penson v. Ohio, 488
U.S. 75 (1988), we have found no nonfrivolous issues. Accordingly, counsel’s motion
to withdraw is granted, and the judgment is affirmed.
                        ______________________________




                                         -2-